Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed October 9, 2019 has been entered.  Claims 25-27, 29, 31-35, 38-41, 43, 45-49, and 52-59 are currently pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 25-27, 29, 31-35, and 59, drawn to a system for treating a sinus or nasal condition, classified in A61F2/0105.
II. Claims 38-41, 43, 45-49, and 52-58, drawn to a method for treating a sinus condition or nasal polyposis, classified in A61F2/186.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as an expandable device with a plurality of legs being delivered into the vasculature for the purpose of filtering embolic material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lisa Amii on February 16, 2022 a provisional election was made without traverse to prosecute the invention of Group II, drawn to claims 38-41, 43, 45-49, and 52-58 for a method of treating a sinus condition or nasal polyposis.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 25-27, 29, 31-35, and 59 are withdrawn
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39 and 40 each recite the limitation "the shaft".  There is insufficient antecedent basis for this limitation in the claim.  It is noted claim 38, from which claims 39 and 40 depend, has been amended to delete reference to a delivery device comprising a shaft and a sheath. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53 and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, and 13 of U.S. Patent No. 10,357,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter including a method comprising providing an expandable device comprising a plurality of legs connected to a hub and a coating of a therapeutic agent (drug-releasing coating layers) and expanding the device in a nasal cavity having a nasal polyp.  The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claims 38-41, 43, 45-49, and 52, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 10, 11, and 13 of U.S. Patent No. 10,357,640 in view of Eaton (US 2007/0005094). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter including a method comprising providing an expandable device comprising a biodegradable domed hub a plurality of biodegradable legs attached to the hub and a coating of a therapeutic agent (drug-releasing coating layers) and expanding the device in a nasal cavity having a nasal polyp.  However, the patent claims fail to recite the plurality of legs is formed from a biodegradable copolymer at a second composition ratio different from a first composition ratio forming the hub.  Eaton discloses a similar method for treating a sinus condition comprising advancing and deploying an expandable device comprising a hub and a plurality of legs (Fig 3B) within a nasal passageway and teaches the composition ratio of the polymer may vary (para [0104-0105]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent claims such that the plurality of legs is formed from a biodegradable copolymer at a second composition ratio different from a first composition ratio forming the hub to optimize the material properties of the flexible expandable legs compared to the hub since Eaton teaches the composition ratio of the biodegradable polymer may vary and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 53 and 56-58 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Eaton et al. (US 2007/0005094).
	Regarding claim 53, Eaton discloses a method for treating nasal polyposis (para [0014]), comprising: providing an expandable device (para [0053, 0069]), having a low profile configuration and an expanded configuration (Figs 4A-B; para [0061-0062]), comprising a plurality of legs (32) connected to a hub (36) and a coating layer having one or more therapeutic agents (para [0057, 0070]); advancing the expandable device in the low-profile configuration to 
	Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Eaton such that deploying the expandable device allows the plurality of legs to extend into the expanded configuration and to contact at least one of the one or more nasal polyps since Eaton teaches deploying the expandable device to conform at least partially to the shape of the cavity it is expanded within and substantially contact the cavity wall (para [0065]) and since Eaton teaches “the devices described herein may be placed during, or as an adjunct to… polyp removal in any part of the paranasal sinuses and nasal passages” (para [0125]).  It is obvious expanding the device in an area being treated for polyposis (para [0014, 0125]) would allow the legs to contact the wall of the area of being treated for polyposis and thus allow the legs to contact at least one or more of the nasal polyps.
	Regarding claim 56, wherein extension of the plurality of legs acts to hold or reposition the one or more nasal polyps (anchoring elements – para [0059, 0072]) .
	Regarding claim 57, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Eaton such that, once deployed, one or more of the plurality of legs sits against one or more nasal polyps, punctures one or more nasal polyps, pushes between two or more of the nasal polys, or a combination thereof since Eaton teaches deploying the expandable device to conform at least partially to the shape of the cavity it is 
 	Regarding claim 58, wherein the expandable device further comprises one or more meshes between at least two legs of the plurality of legs (para [] – “If desired, the pliable filaments may also be combined to form woven structures such as cords, ropes, braids, mesh, and the like.”) configured to catch and move one or more nasal polyps (fully capable of catching and moving a nasal polyp when expanding the device in an area being treated for polyposis - para [0014, 0125]).
	
Allowable Subject Matter
Claims 54 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Of the closest prior art, Eaton fails to disclose the force applied by the plurality of legs when expanded and fails to disclose as the nasal polyps recede due to release of the one or more therapeutic agents, the plurality of legs continue to expand to maintain contact with the nasal polyps and surrounding tissue of the nasal passageway or paranasal sinus cavity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/            Primary Examiner, Art Unit 3771